Citation Nr: 0005688	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for pes planus 
(flatfeet).

3.  Entitlement to service connection for a painful groin 
muscle.

4.  Entitlement to service connection for bilateral ankle 
pain.

5.  Entitlement to service connection for a bilateral knee 
condition.

6.  Entitlement to service connection for bilateral elbow 
tendinitis.

7.  Entitlement to service connection for neck pain.

8.  Entitlement to service connection for a rash on the back.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for a bilateral pes planus has been 
developed.  

2.  A tuberculosis disability is not shown.

3.  Bilateral pes planus (flatfeet) was aggravated by active 
service. 

4.  A disability of the groin muscle is not shown.

5.  A bilateral ankle disability is not shown.

6.  A bilateral knee condition is not shown.

7.  A bilateral elbow disability was not shown in service.

8.  A disability of the neck is not shown.

9.  A rash on the back was not shown in service.



CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for 
tuberculosis is not well grounded.  38 U.S.C.A § 5107(a) 
(West 1991).

2. Bilateral pes planus was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).

3.  A claim for entitlement to service connection for painful 
groin muscle is not well grounded.  38 U.S.C.A § 5107(a) 
(West 1991).

4.  A claim for entitlement to service connection for 
bilateral ankle pain is not well grounded.  38 U.S.C.A 
§ 5107(a) (West 1991).

5.  A claim for entitlement to service connection for a 
bilateral knee condition is not well grounded.  38 U.S.C.A 
§ 5107(a) (West 1991).

6.  A claim for entitlement to service connection for 
bilateral elbow tendinitis is not well grounded.  38 U.S.C.A 
§ 5107(a) (West 1991).

7.  A claim for entitlement to service connection for neck 
pain is not well grounded.  38 U.S.C.A § 5107(a) (West 1991).

8.  A claim for entitlement to service connection for a rash 
on the back is not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for bilateral elbow 
tendinitis, 
a rash on the back, a painful groin muscle, bilateral ankle 
pain, 
a bilateral knee condition, neck pain, and for tuberculosis.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398, 
406 (1995) (where service connection is based on continuity 
of symptomatology under 38 C.F.R. § 3.303(b), competent 
medical evidence is not necessarily required to make the 
claim well grounded.) 

The veteran contends, in essence, that he currently manifests 
multiple disabilities that are a product of his active 
service, and that he should be granted service connection in 
order to obtain VA treatment.  

Our review of the veteran's Service Medical Records (SMRs) 
does not show complaints of, treatment for, or diagnoses of a 
bilateral elbow tendinitis disorder, or that the veteran 
manifested a rash on his back.  It does show, in a record 
dated April 1977, that the veteran complained of left ankle 
pain, and that he was assessed with a sprained ankle.  A 
radiographic report of the same date reflects that there were 
no abnormalities of the bones, joints, or soft tissues.  A 
radiographic examination report dated May 1989 reflects a 
negative exam of the left foot.  A record dated December 1992 
shows that the veteran was assessed with an 'overuse strain 
vs. stress fracture' of the left foot.  The report of a bone 
scan dated April 1993 was reportedly normal, and the examiner 
noted that the veteran needed plastic supports.  An October 
1993 record reflects that the veteran complained of left foot 
pain and was assessed with pes planus with lateral ankle jam.

A record dated January 1979 reflects that the veteran 
complained of pain in his right ankle, and was assessed with 
a sprained ankle.  A radiographic report of the same date 
reports that no significant abnormalities were noted.

A record dated June 1984 reflects that the veteran complained 
of neck pain, and was assessed with cervical muscle strain 
vs. strain.  The radiographic report of the same date shows 
that no significant x-ray abnormalities were noted.

A record dated August 1987 reflects that the veteran 
manifested a rash in his groin area, and was also assessed 
with a sprained groin muscle, in a hospital record dated 
February 1996.

Turning to the veteran's knees, we note that an orthopedic 
consultation record, dated April 1988, reflects that the 
veteran had left knee PFS [patellar femoral syndrome].  In 
records dated August 1988, the veteran complained of left 
knee pain, and was assessed with questionable medial 
meniscus, and with 'loose cartilage'.  A radiographic report 
of the same date shows that there was no significant bone, 
joint, or soft tissue pathology identified.  

A May 1989 record shows that the veteran complained of 
bilateral knee pain, and was assessed with pain syndrome of 
the right knee.  

In a treatment record dated April 1996, the veteran reported 
that he had a positive tuberculosis test result while in 
Germany.  The assessment was "TB reaction by history."  A 
radiographic record dated April 1990 reportedly found the 
veteran's chest normal.  An additional radiographic report, 
dated August 1997, reflects that the "PA view of the chest 
shows the lung fields to be clear without evidence of active 
pulmonary disease."  The conclusion was "normal chest".  

The report of the veteran's separation medical examination, 
dated September 1997, shows that his physical examination 
revealed that he was clinically evaluated as normal in all 
relevant aspects.  Further, a radiographic report of the 
veteran's chest reportedly showed that his chest was normal. 

We note that the veteran has not submitted current medical 
evidence.  No treatment records have been alleged to be in 
existence by him.  Thus, the current medical evidence 
consists only of a May 1998 VA examination report.  That 
report shows that the examiner obtained a history from the 
veteran, which included his allegation that he tested 
positive for tuberculosis, and diagnosed him with, in 
pertinent part, flat feet, and a positive TB skin test result 
in 1997, with treatment.  

We also note that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet.App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet.App. 141, 143 (1992).


A.  Bilateral elbow tendinitis and a rash of the back.

As indicated above, our review of the veteran's SMRs does not 
reflect that the veteran manifested these disorders during 
his active service.  In addition, even if the record were to 
show that he did manifest such disorders, we must point out 
that his separation medical examination, dated September 
1997, clinically evaluated his upper extremities and back, as 
well as his skin, as clinically normal.  Moreover, the 
current medical evidence of record does not show that any 
such disorders are manifested.  Thus, the veteran's claims 
for bilateral elbow tendinitis and a rash of the back must be 
denied, as they are not well grounded.  

B.  A bilateral ankle disorder, neck pain, groin muscle 
strain, 
and a bilateral knee disorder.

Although the veteran's SMRs reflect complaints or treatment 
for a bilateral ankle disorder, neck pain, groin muscle 
strain and a bilateral knee disorder, we must conclude that 
these claims are also not well grounded.  

First, the veteran's lower extremities were clinically 
evaluated as normal at his separation physical examination 
dated September 1997, as was his neck, and G-U system.  
Second, the veteran has not produced any evidence of any 
current disorders.  Although he was afforded a VA examination 
in May 1998, no pertinent diagnoses relating to the veteran's 
ankles, neck, groin or knees is reflected in that report.  
Again, we must point out that the veteran has not submitted 
any records of a current disorder, but that he alleges, in 
essence, that he should be service-connected for treatment 
purposes.  As evidence of a current disability is not of 
record, we must conclude that the veteran has not presented 
well grounded claims with respect to a bilateral ankle 
disorder, neck pain, groin muscle strain, and a bilateral 
knee disorder, Tirpak v. Derwinski, 2 Vet. App. 609 (1992), 
thus, his claim must be denied.  Degmetich v. Brown, 104 F.3d 
1328 (1997).


C.  Tuberculosis

We note that the veteran's service medial records reflect 
that the veteran reported a history of a prior positive TB 
result, however, we also must point out that this record, 
dated April 1996, shows that the veteran was assessed with a 
TB reaction by history, and that he was at no time diagnosed 
with tuberculosis.  In addition, we must point out that 
numerous radiographic examinations show that his chest was 
clinically evaluated as normal.  Further, the report of his 
separation medical examination shows that his lungs were 
clinically evaluated as normal.  

Although the examiner of his May 1998 VAME recounted this 
history, evidence simply recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner, 
does not constitute competent medical evidence, satisfying 
the Grottveit requirement.  Leshore v. Brown, 8 Vet. App. 
406, 409 (1995).   That is, there is no competent medical 
evidence to show that the veteran currently manifests either 
an active or inactive tuberculosis disorder, any residuals of 
infection or that any such lung disorder was incurred or 
related to his active service.  As such, the veteran's claim 
for tuberculosis must be denied.  

We note in this regard that the veteran contends that he 
desires service connection for, in essence, monitoring and 
"yearly chest x-rays".  However, we must point out that 
even if the veteran's service medical records reflected that 
he did have a positive skin test for tuberculosis, that 
service connection is not warranted merely for test results, 
that is, there must be a disease or disability present.  As 
the evidence clearly shows that this is not the case, we 
conclude that this claim is also not well grounded, and must 
be denied.  

Of course, if the veteran manifested a disease or disability 
in the future, he could submit new and material evidence of a 
current disability at that time.  

We note that the Court has held that when a claimant fails to 
submit a well-grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the claimant of the evidence required to 
complete his application, in circumstances in which the 
claimant has referenced other known and existing evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Epps v. 
Brown, 9 Vet. App. 341 (1996).  In the case at hand, the 
Board finds that this duty is not triggered.  In particular, 
the Board notes that the RO requested additional information 
from the veteran on numerous occasions, however, our review 
of the record shows that she apparently failed to respond.  
In addition, in this case, the supplemental statement of the 
case advised the veteran of the requirements of a well-
grounded claim.


II.  Entitlement to service connection for pes planus 
(flatfeet).

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A § 5107(a) (West 
1991), that is, this claim is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which are not already sought by VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A 
§ 5107(a) (West 1991), with regard to this claim has been 
satisfied.

We note that the veteran's service medical records are 
replete with assessments, diagnoses, and profiles for flat 
feet (pes planus).  We note that the veteran received 
numerous physical profiles, beginning in 1996, and continuing 
until his retirement from service, due to his foot disorder.  

In addition, the report of the veteran's separation 
examination, dated September 1997, shows that his feet were 
clinically evaluated as abnormal.  Significantly, the report 
of the VA examination dated May 1998 also reflects a 
diagnosis of flat feet.  

Governing statutes and regulations stipulate that a veteran 
is presumed to be in sound condition when he enters service, 
other than for defects noted on his service entrance 
examination.  This presumption, however, is rebuttable upon a 
showing, by means of clear and unmistakable evidence, that 
the defect in question had existed prior to entrance into 
service.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  Once a finding is made that a disability 
pre-existed service, the analysis turns to whether this 
disability was aggravated by such service.  There is a 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1999).  In addition, clear and unmistakable 
evidence is required to rebut the presumption of aggravation.  
38 U.S.C. § 1153 (West 1991 & Supp. 1999); 38 C.F.R. § 3.306 
(1998); Akins v. Derwinski, 1 Vet.App. 228, 232 (1991) 
(despite medical diagnosis listing glaucoma secondary to pre-
existing cataract, without specific findings required to 
establish natural progression of the disease, the presumption 
of service aggravation is not rebutted, overruled on other 
grounds by Routen v. West, 142 F.3d 1434 (1998)). 

Although it appears that the veteran's entrance examination 
reflects that he was assessed with flat feet prior to his 
entry into active service, we determine that the veteran's 
foot disorder did increase in severity during service, as 
shown by his almost continuous treatment and physical 
profiles from 1996 to retirement.  Thus, even though the 
veteran's condition pre-existed service, we find an increase 
in severity of his symptomatology from 1996 to retirement, 
and determine that clear and unmistakable evidence is not of 
record to rebut the presumption of aggravation.  Thus, in 
order to afford the veteran the benefit of every doubt, we 
determine that service connection for a bilateral foot 
disorder is appropriate in this case.  38 C.F.R. § 3.102 
(1999).  

Therefore, as indicated above, as the veteran's carries a 
current diagnosis of a chronic disorder aggravated during 
service, we determine that service connection for a bilateral 
foot disorder is warranted.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for tuberculosis is denied.

Entitlement to service connection for pes planus (flatfeet) 
is granted.

Entitlement to service connection for a painful groin muscle 
is denied.

Entitlement to service connection for bilateral ankle pain is 
denied.

Entitlement to service connection for bilateral knee 
condition is denied.

Entitlement to service connection for bilateral elbow 
tendinitis is denied.

Entitlement to service connection for neck pain is denied.

Entitlement to service connection for a rash on the back is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

